REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a seat device comprising: a plurality of first airbags; a second airbag that is independent from the first airbags and inflated at the inner side of the seat cover to press the seat cover and separate the seat cover from the first airbags, the second airbag is arranged between the first airbags, the seat device is configured such that the driving device moves the holding member to change positions of the first airbags while the second airbag is inflated at the inner side of the seat cover to press the seat cover and separate the seat cover from the first airbags.  These limitations in combination with the rest of the limitations of claim 1 are not reasonably taught or suggested by the prior art of record.
Similarly, the prior art fails to disclose a controller configured to: receive an operation input signal that requests for position adjustment of the first airbag, in response to receiving the operation input signal, execute an air supply control on the second airbag that separates the seat cover from the first airbag, and after the seat cover gets separated from the first airbag, execute a drive control on the holding member so that the position of the first airbag changes in accordance
with the operation input signal. These limitations in combination with the rest of the limitations of claim 8 are not reasonably taught or suggested by the prior art of record.
Similarly, the prior art fails to disclose a second airbag that is independent from the first airbag and inflated at the inner side of the seat cover to press the seat cover and separate the seat cover from the first airbag, wherein the driving device is configured to move the holding member in a state in which in response to the first airbag  being deflated and the second airbag being inflated so as to separate the seat cover from the first airbag.  These limitations in combination with the rest of the limitations of claim 9 are not reasonably taught or suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785